--------------------------------------------------------------------------------

Exhibit 10.42
 


 
REGISTRATION RIGHTS AGREEMENT
 
by and among
 
BIOTIME, INC.
 
and the SHAREHOLDERS named herein
 



--------------------------------------------------------------------------------

 
Dated:  May 3, 2010
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
1.
Definitions and Interpretations.
1
     
2.
General; Securities Subject to this Agreement
4
     
3.
S-3 Registration
5
     
4.
Registration Procedures
5
     
5.
Indemnification; Contribution
10
     
6.
Reports Under Exchange Act
12
     
7.
Miscellaneous
13



 
i

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of May 3, 2010, by and among BioTime,
Inc., a California corporation (the “Company”), and the shareholders that are
party to this Agreement from time to time, as set forth on the signature page
hereto (each, a “Designated Shareholder”).
 
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1.
Definitions and Interpretations.

 
(a)           Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
(i)            “Acquired Shares” means the Shares, other than Warrant Shares,
issued to the Designated Shareholders pursuant to that certain Equity and Note
Purchase Agreement, dated April 28, 2010, Transfer Agreement, dated April 28,
2010 and the Option Holders Agreement, dated April 28, 2010, among the Company
and the Designated Shareholders, including any Shares placed into escrow or
subject to holdback.
 
(ii)            “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to a
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
 
(iii)          “Agreement” means this Registration Rights Agreement as the same
may be amended, supplemented or modified in accordance with the terms.
 
(iv)           “Automatic Shelf Registration Statement” means an “automatic
shelf registration statement” as defined in Rule 405 promulgated under the
Securities Act.
 
(v)            “Board of Directors” means the Board of Directors of the Company
(or any duly authorized committee thereof).
 
(vi)           “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York and San Francisco,
California are authorized or required by law or executive order to close.

 
 

--------------------------------------------------------------------------------

 
 
(vii)          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
 
(viii)         “Company” has the meaning set forth in the preamble to this
Agreement.
 
(ix)           “Company Free Writing Prospectus” means each Free Writing
Prospectus prepared by or on behalf of the Company or used or referred to by the
Company in connection with an offering of Registrable Securities.
 
(x)            Designated Shareholder” has the meaning set forth in the preamble
to this Agreement.
 
(xi)           “Designated Shareholders’ Counsel” has the meaning set forth in
Section 4(a)(i).
 
(xii)          “Disclosure Package” means, with respect to any offering of
Registrable Securities, (i) the preliminary Prospectus, (ii) each Free Writing
Prospectus and (iii) all other information, in each case, that is deemed, under
Rule 159 promulgated under the Securities Act, to have been conveyed to
purchasers of securities at the time of sale of such securities (including,
without limitation, a contract of sale).
 
(xiii)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
 
(xiv)         “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.
 
(xv)          “Indemnified Party” has the meaning set forth in Section 5(c).
 
(xvi)         “Indemnifying Party” has the meaning set forth in Section 5(c).
 
(xvii)       “Inspector” has the meaning set forth in Section 4(a)(i).
 
(xviii)      “Liability” has the meaning set forth in Section 5(a).
 
(xix)         “Permitted Assignee” means, with respect to any Person, to the
extent applicable, (i) such Person’s parents, spouse, siblings, siblings’
spouses, children (including stepchildren and adopted children), children’s
spouses, grandchildren or grandchildren’s spouses (“Family Members”), (ii) a
corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Person, such Person’s
Affiliates and/or such Person’s Family Members, (iii) a trust, the beneficiaries
of which are such Person and/or such Person’s Family Members, (iv) such Person’s
heirs, executors, administrators, estate or a trust under such Person’s will,
(v) an entity described in Section 501(c)(3) of the United States Internal
Revenue Code of 1986, as amended, that is established by such Person, and (vi)
any Affiliate of such Person.

 
2

--------------------------------------------------------------------------------

 
 
(xx)          “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
t) or other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
 
(xxi)         “Pledgee” has the meaning set forth in Section 2(d)(i).
 
(xxii)       “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus or prospectus supplement
that discloses information previously omitted from a prospectus filed as part of
an effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.
 
(xxiii)      “Records” has the meaning set forth in Section 4(a)(viii).
 
(xxiv)       “Registrable Securities” means, subject to Section 2(b) and Section
2(d)(i), (i) the Acquired Shares, (ii) Warrant Shares, and (iii) any other
securities that are (A) distributed as a dividend or otherwise with respect to
Acquired Shares or Warrant Shares, or (B) issued or issuable in exchange for or
through conversion of the Acquired Shares or Warrant Shares pursuant to a
recapitalization, reorganization, merger, consolidation, sale of assets or other
transaction.
 
(xxv)        “Registration Expenses” has the meaning set forth in Section 4(d).
 
(xxvi)       “Registration Statement” means a registration statement filed
pursuant to the Securities Act.
 
(xxvii)      “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
(xxviii)    “Shares” means (i) the common shares, no par value, of the Company,
(ii) any securities of the Company or any successor or assign of the Company
into which such shares described in clause (i) are reclassified or reconstituted
or into which such shares are converted or otherwise exchanged in connection
with a combination of shares, recapitalization, merger, sale of assets,
consolidation or other reorganization or otherwise or (iii) any securities
received as a dividend or distribution in respect of the securities described in
clauses (i) and (ii) above.
 
(xxix)      “Warrant” means any warrant issued by the Company under that certain
Warrant Agreement, of even date, among the Company and the Designated
Shareholders.
 
(xxx)        “Warrant Shares” means the Shares, or any other securities,
issuable upon the exercise of the Warrants.

 
3

--------------------------------------------------------------------------------

 
 
(b)           Interpretation.  Unless otherwise noted:
 
(i)            All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.
 
(ii)            All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)          All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.
 
(iv)           All references to any amount of securities (including Registrable
Securities) shall be deemed to be a reference to such amount measured on an
as-converted or as-exercised basis.
 
2.
General; Securities Subject to this Agreement

 
(a)            Grant of Rights.  The Company hereby grants registration rights
to the Designated Shareholders upon the terms and conditions set forth in this
Agreement.
 
(b)           Registrable Securities.  For the purposes of this Agreement,
Registrable Securities held by any Designated Shareholder will cease to be
Registrable Securities when (i) a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) the entire amount of the Registrable
Securities held by any Designated Shareholder may be sold in a single sale, in
the opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume or manner of sale pursuant to Rule 144  promulgated
under the Securities Act or (iii) they have ceased to be outstanding.
 
(c)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company may act upon the basis of the instructions, notice or
election received from the registered owner of such Registrable
Securities.  Registrable Securities consisting of Warrant Shares shall be deemed
outstanding for the purposes of this Agreement.
 
(d)           Transfer of Registration Rights.
 
(i)            Each Designated Shareholder may transfer or pledge Registrable
Securities with the associated registration rights under this Agreement
(including transfers occurring by operation of law or by reason of intestacy) to
a Permitted Assignee or a pledgee (“Pledgee”) only if (1) such Permitted
Assignee or Pledgee agrees in writing to be bound as a Designated Shareholder by
the provisions of this Agreement, such agreement being substantially in the form
of Annex A hereto, and (2) immediately following such transfer or pledge, the
further disposition of such Registrable Securities by such Permitted Assignee or
Pledgee would be restricted under the Securities Act and the entire amount of
all such Registrable Securities could not be sold in a single sale, in the
opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume or manner of sale pursuant to Rule 144 promulgated under
the Securities Act.  Upon any transfer or pledge of Registrable Securities other
than as set forth in this Section 2(d), such securities shall no longer
constitute Registrable Securities.

 
4

--------------------------------------------------------------------------------

 
 
(ii)           Subject to Section 2(b), if a Designated Shareholder assigns its
rights under this Agreement in connection with the transfer of less than all of
its Registrable Securities, the Designated Shareholder shall retain its rights
under this Agreement with respect to its remaining Registrable Securities.  If a
Designated Shareholder assigns its rights under this Agreement in connection
with the transfer of all of its Registrable Securities, such Designated
Shareholder shall have no further rights or obligations under this Agreement,
except under Section 5 in respect of offerings in which it participated.
 
3.
S-3 Registration

 
(a)           As soon as practicable after the date hereof, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415.  Such Registration Statement filed
hereunder shall be on Form S-3 or, if such form is not available to the Company,
Form S-1.  Subject to the terms of this Agreement, the Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event within sixty (60) days of the date hereof (provided,
however, that in the event the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, within five (5) business days following the date on which
the Company is so notified).
 
(b)           If for any reason the Commission does not permit all of the
Registrable Securities to be included in the Registration Statement(s) filed
pursuant to Section 3(a), or for any other reason any outstanding Registrable
Securities are not then covered by an effective Registration Statement(s), then
the Company shall prepare and file, as promptly as possible and in all instances
within 30 days of the Commission’s notification not to permit registration of
all the Registrable Securities, an additional Registration Statement covering
the resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415, on Form S-3 (or on such other form appropriate for
such purpose).
 
4.
Registration Procedures

 
(a)           Obligations of the Company.  Whenever registration of Registrable
Securities has been required pursuant to this Agreement, the Company shall use
its reasonable best efforts to effect the registration of such Registrable
Securities as quickly as practicable, and in connection with any such request,
the Company shall:

 
5

--------------------------------------------------------------------------------

 
 
(i)            prepare and file with the Commission a Registration Statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution,
and cause such Registration Statement to become effective; provided, however,
that (x) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto (including, without limitation, any documents
incorporated by reference therein), or before using any Free Writing Prospectus,
the Company shall provide one firm of legal counsel selected by the Designated
Shareholders holding a majority of the Registrable Securities being registered
in such registration (“Designated Shareholders’ Counsel”), any managing
underwriter or broker/dealer participating in any disposition of such
Registrable Securities pursuant to a Registration Statement and any attorney
retained by any such managing underwriter or broker/dealer (each, an “Inspector”
and collectively, the “Inspectors”) with an opportunity to review and comment on
such Registration Statement and each Prospectus included therein (and each
amendment or supplement thereto) and each Free Writing Prospectus to be filed
with the Commission, subject to such documents being under the Company’s
control, and (y) the Company shall notify the Designated Shareholders’ Counsel
and each seller of Registrable Securities pursuant to such Registration
Statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;
 
(ii)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as shall be necessary to keep such Registration Statement effective
for the lesser of (x) such period which will terminate when all Registrable
Securities covered by such Registration Statement have been sold (or, if such
Registration Statement is an Automatic Shelf Registration Statement, on the
first anniversary of the date of filing of such Automatic Shelf Registration
Statement) or (y) the securities covered by such Registration Statement are no
longer Registrable Securities;
 
(iii)         furnish to each seller of Registrable Securities such number of
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus), any Prospectus filed under Rule 424 under the
Securities Act and any Free Writing Prospectus as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller; provided that the Company need not provide
copies of exhibits to the Registration Statement.
 
(iv)          use its commercially reasonable efforts to expeditiously register
or qualify such Registrable Securities under such other securities or “blue sky”
laws of California and New York if required by the laws of such states, and
continue such registration or qualification in effect in such jurisdiction for
as long as permissible pursuant to the laws of such jurisdiction, or for as long
as any such seller requests or until all of such Registrable Securities are sold
or are “covered securities” under the Securities Act, whichever is shortest, and
do any and all other acts and things which may be reasonably necessary or
advisable to enable any such seller to consummate the disposition of the
Registrable Securities owned by such seller in such jurisdictions; provided,
however, that the Company shall not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4(a)(iv), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction;


 
6

--------------------------------------------------------------------------------

 
 
(v)            following its actual knowledge thereof, notify each seller of
Registrable Securities: (A) when a Prospectus, any Prospectus supplement, any
Free Writing Prospectus, a Registration Statement or a post-effective amendment
to a Registration Statement has been filed with the Commission, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission for amendments
or supplements to a Registration Statement, related Prospectus or Free Writing
Prospectus or for additional information; (C) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (D) of the existence of any fact or happening of any event of which
the Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in the Registration Statement,
Prospectus or Free Writing Prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such Prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the
Company need not disclose any facts or events that have not bee publicly
disclosed by the Company;
 
(vi)          upon the occurrence of any event contemplated by Section
4(a)(v)(D), as promptly as practicable, prepare a supplement or amendment to
such Registration Statement, related Prospectus or Free Writing Prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to, or amendment of, such Registration Statement, Prospectus
or Free Writing Prospectus as may be necessary so that, after delivery to the
purchasers of such Registrable Securities, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of such Prospectus
or Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(vii)         enter into and perform customary agreements and take such other
actions as are reasonably required in order to facilitate the disposition of
such Registrable Securities and shall provide all reasonable cooperation,
including causing counsel to the Company to deliver customary legal opinions in
connection with any such underwriting agreements;

 
7

--------------------------------------------------------------------------------

 
 
(viii)        make available at reasonable times for inspection by any Inspector
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors, managers and employees, and the Company’s independent registered
public accounting firm, to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement.  Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s reasonable judgment, to avoid or correct a
misstatement or omission in the Registration Statement, (y) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (z) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public.  Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, promptly give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;
 
(ix)          if such sale is pursuant to an underwritten offering, obtain a
“cold comfort” letter dated the effective date of the Registration Statement and
the date of the closing under the underwriting agreement from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;
 
(x)            furnish, at the request of any seller of Registrable Securities
on the date such securities are delivered to the underwriters for sale pursuant
to such registration, an opinion, dated such date, of counsel representing the
Company for the purposes of such registration, addressed to the underwriters,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the underwriters, may reasonably request and are
customarily included in such opinions; cause any Shares included in the
Registration Statement to be listed on each securities exchange on which the
Shares are then listed, provided that the applicable listing requirements are
satisfied;
 
(xi)          make all required filings of all Prospectuses and Free Writing
Prospectuses with the Commission;

 
8

--------------------------------------------------------------------------------

 
 
(xii)         make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby); and
 
(xiii)        take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby
 
(b)           Seller Requirements.  In connection with any offering under any
Registration Statement under this Agreement, each Designated Shareholder (i)
shall promptly furnish to the Company in writing such information with respect
to such Designated Shareholder and the intended method of disposition of its
Registrable Securities as the Company may reasonably request or as may be
required by law or regulations for use in connection with any related
Registration Statement or Prospectus (or amendment or supplement thereto) and
all information required to be disclosed in order to make the information
previously furnished to the Company by such Designated Shareholder not contain a
material misstatement of fact or necessary to cause such Registration Statement
or Prospectus (or amendment or supplement thereto) not to omit a material fact
with respect to such Designated Shareholder necessary in order to make the
statements therein not misleading; (ii) shall comply with the Securities Act and
the Exchange Act and all applicable state securities laws and comply with all
applicable regulations in connection with the registration and the disposition
of the Registrable Securities; and (iii) shall not use any Free Writing
Prospectus without the prior written consent of the Company.  If any seller of
Registrable Securities fails to provide such information required to be included
in such Registration Statement by applicable securities laws or otherwise
necessary or desirable in connection with the disposition of such Registrable
Securities in a timely manner after written request therefor, the Company may
exclude such seller’s Registrable Securities from the registration statement.
 
(c)           Notice to Discontinue.  Each Designated Shareholder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(a)(v)(D), such Designated Shareholder shall
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such
Designated Shareholder’s receipt of the copies of the supplemented or amended
Prospectus or Free Writing Prospectus contemplated by Section 4(a)(vi) (or if no
supplemental or amended prospectus or Free Writing Prospectus is required, upon
confirmation from the Company that use of the Prospectus or Free Writing
Prospectus is once again permitted) and, if so directed by the Company, such
Designated Shareholder shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Designated
Shareholder’s possession, of the Prospectus or Free Writing Prospectus covering
such Registrable Securities which is current at the time of receipt of such
notice.
 
(d)           Registration Expenses.  The Company shall pay all expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) Commission, filing fees, (ii) all fees and
expenses incurred in complying with state securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement), (iii)
all printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent registered public
accounting firm and any other accounting fees, charges and expenses incurred by
the Company (including, without limitation, any expenses arising from any “cold
comfort” letters and the reasonable and documented legal fees, charges and
expenses of Designated Shareholder’s Counsel and regardless of whether such
Registration Statement is declared effective.  All of the expenses described in
the preceding sentence of this Section 4(d) are referred to herein as
“Registration Expenses”.

 
9

--------------------------------------------------------------------------------

 
 
5.
Indemnification; Contribution

 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Designated Shareholder, its partners, directors,
officers, Affiliates, stockholders, members, employees, trustees, legal counsel
and accountants and each Person who controls (within the meaning of Section 15
of the Securities Act) such Designated Shareholder from and against any and all
losses, claims, damages, liabilities and expenses, or any action or proceeding
in respect thereof (including reasonable costs of investigation and reasonable
attorneys’ fees and expenses) (each, a “Liability” and collectively,
“Liabilities”), arising out of or based upon (a) any untrue, or allegedly
untrue, statement of a material fact contained in the Disclosure Package, the
Registration Statement, the Prospectus, any Free Writing Prospectus or in any
amendment or supplement thereto; (b) the omission or alleged omission to state
in the Disclosure Package, the Registration Statement, the Prospectus, any Free
Writing Prospectus or in any amendment or supplement thereto any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made and (c) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement;
provided, however, that the Company shall not be held liable in any such case to
the extent that any such Liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission contained
in such Disclosure Package, Registration Statement, Prospectus, Free Writing
Prospectus or such amendment or supplement thereto solely in reliance upon and
in conformity with information concerning a Designated Shareholder furnished in
writing to the Company by or on behalf of any Designated Shareholder expressly
for use therein, including, without limitation, the information furnished to the
Company pursuant to Sections 4(b) and 5(b).  The Company shall also provide
customary indemnities to any underwriters of the Registrable Securities, their
officers, directors and employees and each Person who controls such underwriters
(within the meaning of Section 15 of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Designated
Shareholders.
 
(b)           Indemnification by Designated Shareholders.  In connection with
any offering in which a Designated Shareholder is participating pursuant to
Section 3, such Designated Shareholder agrees severally to indemnify and hold
harmless the Company, the other Designated Shareholders, any underwriter
retained by the Company and each Person who controls the Company, the other
Designated Shareholders or such underwriter (within the meaning of Section 15 of
the Securities Act) to the same extent as the foregoing indemnity from the
Company to the Designated Shareholders (including indemnification of their
respective partners, directors, officers, Affiliates, stockholders, managers,
members, employees, trustees and Controlling Persons), but only to the extent
that Liabilities arise out of or are based upon a statement or alleged statement
or an omission or alleged omission that was made solely in reliance upon and in
conformity with information with respect to such Designated Shareholder
furnished in writing to the Company by or on behalf of such Designated
Shareholder expressly for use in such Disclosure Package, Registration
Statement, Prospectus, Free Writing Prospectus or such amendment or supplement
thereto, including, without limitation, the information furnished to the Company
pursuant to Section 4(b).  In no event shall the liability of any selling
Designated Shareholder hereunder be greater in amount than the net proceeds
received by such Designated Shareholder upon the sale of the Registrable
Securities giving rise to such indemnification obligation except in the case of
fraud by such Designated Shareholder.

 
10

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat made in
writing for which the Indemnified Party intends to claim indemnification or
contribution pursuant to this Agreement; provided, however, that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as
provided in this Section 5(c), the Indemnifying Party shall be entitled to
participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable and documented out-of-pocket fees and expenses of such counsel
shall be paid by the Indemnified Party unless (i) the Indemnifying Party agrees
to pay the same, (ii) the Indemnifying Party fails to assume the defense of such
action with counsel reasonably satisfactory to the Indemnified Party or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and such parties have been
advised by such counsel that either (x) representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct or (y) there may be one or more
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party.  In any of such cases,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not be liable for the reasonable and documented
out-of-pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out-of-pocket fees and expenses shall be reimbursed as
incurred.  No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the consent of such Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is a party and indemnity has been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding.

 
11

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If the indemnification provided for in this Section
5 from the Indemnifying Party is unavailable to an Indemnified Party hereunder
or insufficient to hold harmless an Indemnified Party in respect of any
Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 5(a), 5(b), and 5(c) , any reasonable
and documented out-of-pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
 
(i)            The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d)) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  In no event
shall any Designated Shareholder be required to contribute an amount under this
Section 5(d) in excess of the net proceeds received by such Designated
Shareholder upon the sale of such Designated Shareholder’s Registrable
Securities pursuant to the Registration Statement giving rise to such
contribution obligation, except in the case of fraud by such Designated
Shareholder.
 
6.
Reports Under Exchange Act

 
With a view to making available to the Designated Shareholders the benefits of
Rule 144 promulgated under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a Designated Shareholder to sell
Registrable Shares of the Company to the public without registration, the
Company agrees to:

 
12

--------------------------------------------------------------------------------

 
 
(a)           Make and keep public information available, as those terms are
used in Rule 144, at all times;
 
(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act and the rules and
regulations of any applicable securities exchanges;
 
(c)           Furnish to any Designated Shareholder, so long as the Designated
Shareholder owns any Registrable Shares, forthwith on request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and the Exchange Act, and (ii) a copy of the most recent annual or
quarterly report of the Company filed under the Exchange Act; and
 
(d)           Undertake any additional actions reasonably necessary to maintain
the availability of the use of Rule 144, the Company’s eligibility to file and
maintain continuously effective Form S-3 registration statements and any future
rules adopted by the Commission permitting the resale of the Registrable
Securities.
 
 
7.
Miscellaneous

 
(a)           Share Splits, etc.  The provisions of this Agreement shall be
appropriately adjusted for any share dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date.
 
(b)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions  may not be given unless
consented to in writing by the Company and Designated Shareholders holding a
majority of the Registrable Securities; provided, however, that no amendment,
modification, supplement, waiver or consent to depart from the provisions  shall
be effective if such amendment, modification, supplement, waiver or consent to
depart from the provisions  materially and adversely affects the substantive
rights or obligations of one Designated Shareholder, or group of Designated
Shareholders, without a similar and proportionate effect on the substantive
rights or obligations of all Designated Shareholders, unless each such
disproportionately affected Designated Shareholder consents in writing thereto.
 
(c)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
telecopy, electronic transmission, air courier service or personal delivery:

 
13

--------------------------------------------------------------------------------

 
 
If to the Company:
BioTime, Inc.

1301 Harbor Bay Parkway, Suite 100
Alameda, California 94502
Attention:  Steven Seinberg, Chief Financial
                    Officer
sseinberg@biotimemail.com


with a copy to:
Lippenberger, Thompson, Welch,
Soroko & Gilbert LLP
201 Tamal Vista Blvd.
Corte Madera, California 94925
Attention: Richard S. Soroko
rsoroko@ltws.com
 
If to any Designated Shareholder, at its address as it appears in the books and
records of the Company.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
air courier, if delivered by commercial courier service; and when receipt is
acknowledged, if telecopied, or electronically transmitted.  Any party may by
notice given in accordance with this Section 7(c) designate another address or
Person for receipt of notices hereunder.
 
(d)           Permitted Assignees; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the permitted assignees of the
parties hereto as provided in Section 2(d).  Except as provided in Section 5, no
Person other than the parties hereto and their permitted assignees is intended
to be a beneficiary of this Agreement.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning.
 
(g)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW.

 
14

--------------------------------------------------------------------------------

 
 
(h)           Jurisdiction.  Any action or proceeding against any party hereto
relating in any way to this Agreement or the transactions contemplated hereby
may be brought and enforced in the federal or state courts in the State of
California, and each party, on behalf of itself and its respective successors
and assigns, irrevocably consents to the jurisdiction of each such court in
respect of any such action or proceeding.  Each party, on behalf of itself and
its respective successors and assigns, irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies t by
registered or certified mail, postage prepaid, return receipt requested, to such
person or entity at the address for such person or entity set forth in Section
7(c) or such other address such person or entity shall notify the other in
writing.  The foregoing shall not limit the right of any person or entity to
serve process in any other manner permitted by law or to bring any action or
proceeding, or to obtain execution of any judgment, in any other jurisdiction.
 
(i)            Each party, on behalf of itself and its respective successors and
assigns, hereby irrevocably waives any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising under or
relating to this Agreement or the transactions contemplated hereby in any court
located in the State of California or located in any other jurisdiction chosen
by the Company in accordance with Section 7(h).  Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of California is not a convenient forum for
any such action or proceeding.
 
(ii)            Each party, on behalf of itself and its respective successors
and assigns, hereby irrevocably waives, to the fullest extent permitted by
applicable United States federal and state law, all immunity from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in any action or proceeding relating in any
way to this Agreement or the transactions contemplated hereby in the courts of
the State of California, of the United States or of any other country or
jurisdiction, and hereby waives any right he might otherwise have to raise or
claim or cause to be pleaded any such immunity at or in respect of any such
action or proceeding.
 
(i)            Severability.  If any one or more of the provisions contained
herein, or the application t in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions  shall not be in any way impaired.
 
(j)            Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter.  There are no restrictions, promises, representations,
warranties or undertakings with respect to the subject matter, other than those
set forth or referred to herein.  This Agreement supersedes all prior agreements
and understandings among the parties with respect to such subject matter.

 
15

--------------------------------------------------------------------------------

 
 
(l)             Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(m)           Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
 


 
Signatures Begin On Next Page


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.
 
 
BIOTIME, INC.
 
By:   /s/ Michael D. West
Title: Chief Executive Officer
 


 
PHARMBIO GROWTH FUND PTE LTD




By /s/ Eugene Khoo Kay Jin
           Eugene Khoo Kay Jin


Title Director




BIOMEDICAL SCIENCES INVESTMENT FUND PTE LTD




By /s/ Chu Swee Yeok
           Chu Swee Yeok


Title Director




ES CELL AUSTRALIA LIMITED




By /s/ Carl David Strachan
            Carl David Strachan


Title Director

 
 

--------------------------------------------------------------------------------

 

NUS TECHNOLOGY HOLDINGS PTE LTD




By /s/ Prof. Tan Tiong Gie Bernard
Prof. Tan Tiong Gie Bernard


Title Director




CURIS INC.


By /s/ Michael P. Gray
           Michael P. Gray


Title Chief Financial Officer




WICELL RESEARCH INSTITUTE, INC.




By /s/ Carl E. Gulbrandsen
           Carl E. Gulbrandsen


Title President




MONASH INVESTMENT HOLDINGS PTY LTD




By /s/ David W. Pitt
           David W. Pitt


Title Director




HADASIT MEDICAL RESEARCH SERVICES AND
DEVELOPMENT COMPANY LTD.




By /s/ Dr. Einat Zisman
           Dr. Einat Zisman


Title Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
 /s/ Martin Frederick Pera
      Martin Frederick Pera






 /s/ Christine Mummery
       Christine Mummery






HUBRECHT INSTITUTE




By /s/ Dr. J. Koelman
           Dr. J. Koelman


Title Business Director






NICK GOUGH AND ASSOCIATES PTY LTD




By /s/ Nicholas Martin Gough
           Nicholas Martin Gough


Title Director




 /s/ Lillian Gough
      Lillian Gough


Title Director

 
 

--------------------------------------------------------------------------------

 
 
[Name and Address of Transferee]
 
________
 
[Address]
 
[Name and Address of Transferor]
 
________, 20__
 
Ladies and Gentlemen:
 
Reference is made to the Registration Rights Agreement, dated as of May 3, 2010
(the “Registration Rights Agreement”), by and among BioTime, Inc. a California
corporation, and the certain shareholders named therein.  All capitalized terms
used herein but not otherwise defined shall have the meanings given to them in
the Registration Rights Agreement.
 
In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the “Transferee”), the
Transferee hereby agrees to be bound as a Designated Shareholder by the
provisions of the Registration Rights Agreement as provided under
Section 2(d)(i)) thereto.
 
This consent shall be governed by California law.
 

 
Yours sincerely,
       
[Name of Transferee]
             
By:
     
Name:
   
Title:


 

--------------------------------------------------------------------------------